Citation Nr: 0100256	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lung disorder to 
include chronic obstructive pulmonary disease (COPD), right 
upper lobectomy, and tuberculosis, to include as due to 
exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  


REMAND

During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The medical examination 
and etiology opinion requested below are in part to comply 
with this provision. 

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure compliance with Veterans 
Claims Assistance Act of 2000, it is the Board's opinion that 
more medical evidence is needed to determine whether the 
veteran's lung disorder is related to service.  A review of 
the veteran's service medical records does not show treatment 
for or diagnosis of a chronic lung disease and the veteran's 
January separation examination shows normal lungs and chest.  
However, the Board notes that July 1997 VA pathology reports, 
following removal of a non-cancerous lung tumor, indicate 
that the veteran had chronic inflammation and scarring 
consistent with organizing pneumonitis.  The veteran alleges 
that a VA physician told him that his lung condition was old 
tuberculosis and that the Agent Orange physician told him 
that, if it was old tuberculosis, the veteran would more than 
likely have gotten while stationed in Vietnam.  For these 
reasons, the Board finds that a thorough and contemporaneous 
examination of the veteran is warranted, including a medical 
nexus opinion based on a thorough and accurate history.  

However, in addition to the veteran's Vietnam service, 
medical records indicate that the veteran had a 45 pack year 
history of smoking.  On July 22, 1998, the President signed 
into law a new provision, codified at 38 U.S.C.A. § 1103, 
essentially barring service connection on the basis that a 
disease or injury is attributable to the use of tobacco 
products during service.  See Pub. L. 105-206, § 9014(a).  As 
this provision only applies to claims filed after June 9, 
1998, it affects the appellant's claim.  Therefore, the 
examiner who conducts the VA examination should opine whether 
the veteran's lung disorder is attributable to his use of 
tobacco products.

Further, it appears from the record that the veteran may have 
undergone an Agent Orange protocol examination.  However, 
there is no Agent Orange examination associated with the 
claims file and, the only VA inpatient and outpatient 
treatment records associated with the claims file cover the 
period from May 1997 to July 1997.  Without obtaining and 
reviewing VA records, the Board cannot be sure that the 
recent medical treatment records might not aid in the 
establishment of entitlement to service connection.  VA is 
deemed to have constructive notice of VA records in its 
possession.  As such, they are considered to be evidence, 
which is of record at the time any decision is made, and 
should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. 
App. 320 (1992).  See also VAOPGCPREC 12-95 (RO's failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
RO, may constitute clear and unmistakable error).
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure compliance 
with Veterans Claims Assistance Act of 2000, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran documenting treatment for a 
lung disorder (to include COPD) or 
related symptomatology, which have not 
been secured previously.  

2.  After completion of these actions, 
the veteran should be afforded a VA 
examination to clarify the nature, time 
of onset, and etiology of any diagnosed 
lung disorder, to include COPD and 
tuberculosis.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should be 
furnished a copy of this opinion and is 
requested to review all pertinent records 
associated with the claims file.  
Following the examination and a review of 
pertinent records, the examiner is 
requested to offer an opinion as to 
whether any currently diagnosed lung 
disorder is related to military service.  
In particular, the examiner is requested 
to determine whether the veteran had 
tuberculosis in the past, and if so, 
whether it is at least as likely as not 
that it was incurred during military 
service.  The examiner should also 
express an opinion as to whether, and to 
what extent, any lung disorder is 
attributable to the veteran's use of 
tobacco products.

3.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the benefit sought remains 
denied, the veteran should be furnished a 
supplemental statement of the case, and 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review. 
 
The purpose of this REMAND is to obtain additional medical 
records and evidence.  The Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome of this 
case.  The veteran is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.   Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran until 
he is notified.



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)(2000).



